Title: To George Washington from Major General Johann Kalb, 29 June 1780
From: Kalb, Johann
To: Washington, George



Sir
Camp Hillsborough [N.C.] June 29th 1780.

The Scarcity of Provisions together with the Difficulties the Commissary’s Departement Labour under to procure any for want of money, and want of Exertion in the States, have rendered my march very tedious, and disagreeable, We live from hand to mouth, and get very little, but what is collected by Detachments, and brought in with our Baggage

Waggons, the Scatter’d few farms in this part, and sending the Corn to Mills occasion great loss of time, nor is there any better prospect. I have ordered the ration of ½ lb. of Meal and ¼ lb. of Meat, to be only one lb. Meal (for flour is not to be had) and the same quantity of ¼ lb. of Beuf, that a quarter more of that shall be Isued in lieu of the ½ lb. of Meal, if thought necessary (but this non desired) and that they shall have full allowance again after the harvest, or as soon as Circumstances will permit.
I wrote my Situation to Governeur Nash, observing with how many inconveniencies this Mode of Subsisting an Army must be attended to the inhabitants, the Officers sent out not being able to do justice to them, in regard to the due proportion, as well as might be done by the Civil authority, and that the Consequences are a great deal worse in respect to the service. it being next to impossible to Oppose the Enemy’s when all the troopes must be employed in hunting Provisions trough a vast extent of Country.
I am to march to morrow with the Maryland Division, the Park of Artillery (to which I have added a Virginia Regiment of State Artillery) towards Haily’s [on] Peedee River I agreed with Major General Caswell to form a junction with him at Coles Bridge on Druning Creek.
I had a head of Me to fall in with the above troops, Lt Colonel Porterfield Virginia State Regt and Major Nelsons Light horse but on very urgent application from the Militia of Guilford County to support them against the Tories Collecting in large Bodies, as it raported from all parts, I have ordered them there, I expect the Tories will disperse or retreat whenever they will find any opposition, for I do not thing, they are Supported by regular troops of the Enemys.
the last Accounts I rec’eived agree that General Clinton and General Lesle’e are embarked for New York with 5000 Men, that Lord Cornwallis is at Cambden, with 2000; about 500 of the 71st Regt under Major M’arthur are on the Cheraw hill west side of Peedee 15 Miles below Haily’s, a post of 40 Man at the long Bluff 15 Miles below the Cheraw, where they collected all the boats on Peedee River, Some Provision and Arms, that there are about 600 inlisted Tories under the Commend of a Colonel Harisson another Post of Brittish troops 400 at hanging Rock.
I also understand that the south Caroline Militia are forced to take Arms and to Repair to Charles town probably to enable Lord Cornwallis to draw out of his regular Troops.
I am quite in the dark as to all eternal News from the South as well as from the East. should be very happy in rec’eiving Orders and Instructions from your Excellency and the Bord of War.
I will do all in my power to protect this State if there is no possibility of Recovering a part of South Carolina. The forces in this Departement

consist in the Maryland Division, which by Discharged, Desertion, Sick, and the Rec’ruts not so Numerus, by far, as was promissd reduced to



Rk & files



  1278 


Colonel Harrissons Regt of Artillery
  140 


Lt Colonel Edmunds Virga State Regt of Artillery
  175.


Lt Colonel Porterfield Virga State Regiment
  80.


Major Nelsons two Compys of Virga State Light horse
  55.


Col: Armands Corps now at Crass Creek with General Caswell where I have ordered them from Willmingtown, horse and foot I suppose to be about
  200 


the Regiments of Col. White’s and Col. Washingtons Light horse I had ordered also if they were fit for Service to join Genl Caswell, did not receive my Lettres in time, I hear they had left Willmingtown before, for want of Provision, and are actualy at Halifax and unable to take the field as yet; I am ingnorant of their number.



Col. Buford hath brought bak about 100 of his own and some other Regiments. I was unwilling to let them return to Virginia, but they having neither Arms nor Cloathing, and the Colonel promissing to provide them there with in the State, and to march them on again in a fourth night, I agreed to
  104.


Capt. Lytle of the North Caroline Brigad has Collecteed
  36.


Some officers of S. Carolina & Gorgia expect some more, there are actualy
  20.


they all promiss to join, I will Consider what form I may give them.



General Caswell does not mention the number of his Militia, but as the Governour in his Lettre to Me, Supposes that instead of 4000 Voted by the Legislature, there will be 3000., I think i may Suppose only
2000.


The Virginia Militia ought to be 2500., to Rendez vous here, B. General Stevens who Commends them expects about 2000. i can say nothing on the Subject, till now there are 7 Compaynies amounting to 250, they are to wait for their Arms &c. to be send from the State; General Stephens does not think to get them before a fourthnight or three Weeks I am apprehensive, I shall not see them in the Army at all.
This is the true State of the troops under my Command. If I am to Continue therein I wuld wish, to have some necessary Staff Officers, such as Surgeons, D. Qr M., Pay M., forrage Master, Commissarrs of Provision & of Isuen, with their appointements either filled up or Blank to be filled up by me, in case none of those before employed in their Departements should make their appearance.

The Virginia State Artillery had four Brass Contl Field pieces, and a havy one belonging to the State this last i have send bak to Taylors ferry on Roanok River, where I had left my two Hauitzers and the Shells, under a Guard of a Compaynie of said State Artillery, So my Park is 14 Pieces, out of which I have annexed two to each Brigade of Maryland and possibly I may give one to each Brigade of Militia if I think it Safe.
I have served the Bord of War with a Copy of this Lettre. With great Respect I have the hounor to be Your Excellencys Most Obiedient and very humble Servant

The Baron de Kalb M. Gl

